Per curiam.
A jury convicted Ritz of continuous trafficking of a person. The court of appeals affirmed the conviction and held that the evidence was legally sufficient under the plain text of the statute even though the facts did not involve' “organizéd crime, prostitution, or forced labor.”1 This Court initially granted discretionary review to examine that holding.' Having examined the record and briefs, we conclude that our decision to grant review was improvident. We therefore dismiss Appellant’s petition for discretionary review as improvidently granted.
Newell, J. filed a concurring opinion in which Hervey, Yeary, and Keel JJ. joined.
Keller, P.J., filed a dissenting opinion in which Walker, J. joined.

. Ritz v. State, 481 S.W.3d 383, 386 (Tex. App.—Austin 2015).